           Case
            Case1:17-cr-00688-VM
                 1:17-cr-00688-VM Document
                                   Document18-1 Filed09/15/21
                                            19 Filed  09/14/21 Page
                                                                Page11ofof11




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------X
UNITED STATES OF AMERICA,                             :
                                                      :
v.                                                    :      1 Cr.   (V )
                                                         :
                                            ,            :   ORDER
     Defendant,                                        :
-------------------------------------------------------X

V                          , United States District Judge:

       Defendant                             seeks to proceed with a change of plea
proceeding via videoconference or teleconference instead of a personal appearance in court.
In view of the ongoing pandemic, videoconferencing and teleconferencing have been
employed by judges in the Southern District of New York on numerous occasions. This
Court finds that any further delay in this proceeding would result in serious harm
to the interests of justice. Proceeding by videoconference or teleconference with a
change of plea advances Mr.                        ’s case and furthers justice without
undue delay. See § 15002 (b)(2) of the Coronavirus Air, Relief, and Economic Security
(“CARES”) Act.

       During the change of plea proceeding, the magistrate judge should alloc te the
defendant on his consent to proceed via videoconference or teleconference as previously
stated by his counsel.


                                                      SO ORDERED:



                                                      ______________________________________
                                                      THE HONORABLE
                                                      UNITED STATES DISTRICT JUDGE
                                                      SOUTHERN DISTRICT OF NEW YORK
